DETAILED ACTION
This Second Non-Final action is responsive to the response filed 6/28/2021.

In the response Claims 1-20 remain pending. Claims 1, 9 and 14 are the independent claims.

The present application is being examined under the pre-AIA  first to invent provisions. 


Withdrawn Rejections
The 35 U.S.C. 102(b) rejections of claims 1-20 with cited reference of Lerner (U.S. 6,859,909) has been withdrawn in light of the newly cited art and grounds of rejection.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 3, 6, 9, 10 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Claim 1 limitation 1 recites “…the user’s web browser”. Claim 3 recites “…the user’s social graph”.  Claim 6 recites “…wherein the capabilities”. Claim 9 the following”.  Claims 10 recites “…the users social graph…”. Claim 19 recites “…the users social graph…”However there is insufficient antecedent basis for the underlined terms in the claim. 

6.	Claims 1, 9 and 14 are rejected under 35 U.S.C. 112(b) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recite the phrase “…was not required to install a specialized software component to the user’s browser…” (C1) & “…not required to install an additional software component” & “custom software to the web browser” (C9 & 14). However the terms “specialized” “custom” and “additional” do not help narrow the software component to any particular type. One can reasonably consider any addition to a browser has a “specialized software” and/or “additional software”. This includes any plug-ins and extensions that may be pre-installed or required to render web content ex: Applets, JavaScript, Flash Player, QuickTime, Silverlight etc. Therefore it is unclear if Applicant intents to exclude any and all types of additional software a browser could support from the claimed language. Further clarification is requested. Please contact the Examiner for additional clarification.
7.	Claim 5 is rejected under 35 U.S.C. 112(b) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claims recites “…in a known manner”, however it is unclear what is precisely defined by a known manner has used in the claims, instead the language implies displaying content is known but fails to 
8.	Dependent claims 2-8, 10-13 and 15-20 inherit the deficiencies of the Independent claim and are consequently rejected.


Claim Rejections - 35 USC § 101
9.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding Independent claim 1 remains rejected under 35 U.S.C. 101, the claim recites, “computer-readable medium” however the specification describes that “When implemented partly in software, the invention may be embodied as a set of instructions stored on a computer-readable medium” without providing any statutory examples of the medium. The system itself does not comprise hardware such as memory or a CPU nor is it embodied on a non-transitory computer readable medium. Thus, the broadest, reasonable interpretation of "computer-readable medium” encompasses non-statutory subject matter (carrier waves/signals) that is unpatentable under 35 U.S.C. 101.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


10.	Claim(s) 1-20 are rejected under pre-AIA  35 U.S.C. 102(a) has being anticipated by Kliger (U.S. 7,028,072, published Apr. 11, 2006).
Regarding Independent claim 1, Kliger discloses A system comprising a computer-readable medium having computer implemented instructions executed by a processor on a computing device, for identifying a user's interests, the system comprising the steps of: 
receiving a request for a web document from the user's web browser (see col. 6, lines 25-67, discloses receiving a request for a web page from the user’s browser via URL, in this example for yahoo.com); 
serving the web document to the user's web browser (see col. 6, lines 25-67, discloses serving the requested web document such as the yahoo page along with an Ad banner); 
causing the web document to be displayed in the web browser (see col. 6, lines 25-67, discloses displaying the requested web page having the dynamically generated advertisement banner in the browser); 
using a one or more content portions selected by the user, as an indicator of user interest, wherein the one or more content portions were selected by the user, wherein the user was not required to install a specialized software component to the user's web browser in order to select the one or more content portions (see abstract & col. 2, lines 25-40, states “The user is identified by either an identifier stored on the user’s computer or from the user’s interaction with the web page containing the advertisement banner”, thereby selecting a portion of content ; and 
analyzing the one or more content portions, and/or the indicator of user interest, to determine the user's interests (Col. 5, lines 25-40, states “User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a game displaying within the advertisement can produce different subsequent displays.” Thereby discloses analyzing the indicator of user interest based on the user selection to determine and customize advertisement from baseball to stock tickers see col. 3, lines 20-30). 

Regarding Dependent claim 2, with dependency of claim 1, Kliger discloses wherein the one or more content portions, or a set of data associated with the one or more content portions, is stored in a computer readable storage unit (see col. 4, lines 7-35, discloses storing the portions of generated content on a computer storage such as memory using cookies). Regarding Dependent claims 3 and 10, Kliger discloses wherein the user's interests are further determined by analyzing a set of related data, including but not limited to: the user's social graph; prior content portions the user has interacted with; prior content the user has interacted with; prior content portions that other users have interacted with; prior content that other users have interacted with; and/or prior advertisements the user, or a set User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a game displaying within the advertisement can produce different subsequent displays.” Thereby discloses analyzing the indicator of user interest based on the user selection to determine and customize advertisement from baseball to stock tickers see col. 3, lines 20-30).Regarding Dependent claim 4, with dependency of claim 3, Kliger discloses wherein the user's interests are (i) stored in the same, or another computer readable storage medium, and/or (ii) periodically updated, and/or (iii) used for commercial gain (Col. 5, lines 25-40, discloses that the users interests are periodically updated based on their profile information).Regarding Dependent claim 5, with dependency of claim 1, Kliger discloses wherein an advertisement is presented to the user based upon the analysis performed to determine the user's interests, wherein the advertisement is presented in a known manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory (Col. 5, lines 25-40, states “User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a game displaying within the advertisement can produce different subsequent displays.” Thereby discloses analyzing the indicator of user interest based on the user selection to determine and customize advertisement from baseball to stock tickers see col. 3, lines 20-30).Regarding Dependent claim 7, with dependency of claim 1, Kliger discloses wherein the one or more content portions are comprised of, but not limited to, a type of: text, image, video, and/or audio (see col. 3, lines 20-30, wherein the content portions include ad banners that comprise text, image or audio).Regarding Independent claim 9, Kliger discloses A computer-implemented method for identifying a user's interests, using a web browser executing on a computing device, the method comprising the steps of: 
receiving a request for a document from the user (see col. 6, lines 25-67, discloses receiving a request for a web page from the user’s browser via URL, in this example for yahoo.com);
 serving the document to the user's web browser (see col. 6, lines 25-67, discloses serving the requested web document such as the yahoo page along with an Ad banner); 
causing the document to be displayed in the web browser (see col. 6, lines 25-67, discloses displaying the requested web page having the dynamically generated advertisement banner in the browser); 
enabling the user to generate one or more portions of content, wherein the user is not required to install an additional software component to the user's web browser in order to generate the one or more portions of content (Col. 5, lines 25-40, states “User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a ; 
storing the one or more portions of content generated by the user in a computer readable storage unit (see col. 4, lines 7-35, discloses storing the portions of generated content on a computer storage such as memory using cookies); and 
analyzing a combination of the following to identify the user's interests: i. the one or more portions of content generated by the user, ii. a set of previously stored portions of content (see col. 4, lines 1-35, discloses analyzing generated content along with previously stored portions of content has “User interaction information can be tracked and used in customizing the advertisement”). 

Regarding Dependent claims 11 and 18, Kliger discloses wherein the analysis to identify the user's interests is used at least: (i) for commercial gain, (ii) to serve an advertisement to the user, (iii) to profile the user, or (iv) to generate further analytics (Col. 5, lines 25-40, wherein the analysis of the users interests is to profile the user).Regarding Dependent claim 12, with dependency of claim 9, Kliger discloses wherein the document to be displayed is dynamically generated (see col. 6, lines 25-67, discloses displaying the requested web page having the dynamically generated advertisement banner in the browser).Regarding Dependent claim 13, with dependency of claim 9, Kliger discloses wherein the web browser is a custom software application capable of displaying a set of data by establishing a network connection with another set of internet connected servers (see abstract, discloses a browser that establishes network connection).Regarding Independent claim 14, Kliger discloses An apparatus containing at least one processor and at least one computer readable storage coupled to the at least one processor, to develop a profile of a user's interests using a web browser executing on another computing device, without requiring the user of the another computing device to install a custom software to the web browser, comprising: 
receiving a request for a web page from the user, wherein the user references a URL to request the web page (see col. 6, lines 25-67, discloses receiving a request for a web page from the user’s browser via URL, in this example for yahoo.com); 
serving the web page to the user's web browser (see col. 6, lines 25-67, discloses serving the requested web document such as the yahoo page along with an Ad banner); 
causing the web page to be displayed in the web browser (see col. 6, lines 25-67, discloses displaying the requested web page having the dynamically generated advertisement banner in the browser); 
identifying one or more portions of content in the web page, wherein the user is not required to install an additional software component to the user's web browser in order to identify the one or more portions of content (see abstract & col. 2, lines 25-40, states “The user is identified by either an identifier stored on from the user’s interaction with the web page containing the advertisement banner”, thereby selecting a portion of content comprising an ad banner within the webpage to identify an indication of interest, which is what a selection does without requiring an additional software component to be installed within the browser); 
utilizing the one or more identified portions of content as a signal of user interest (see abstract & col. 2, lines 25-40, states “The user is identified by either an identifier stored on the user’s computer or from the user’s interaction with the web page containing the advertisement banner”, thereby selecting a portion of content comprising an ad banner within the webpage to signal an indication of interest); and 
developing the profile of the user's interests using (i) the one or more identified portions of content, and/or (ii) one or more signals of user interest (see abstract discloses developing a profile of the users interests using the interaction data with the ad banner & col. 4, lines 1-10). 

Regarding Dependent claim 15, with dependency of claim 14, Kliger discloses wherein the web page is dynamically generated (see col. 6, lines 25-67, discloses displaying the requested web page having the dynamically generated advertisement banner in the browser).Regarding Dependent claim 17, with dependency of claim 14, Kliger discloses wherein a set of data associated with the one or more portions of content, and/or the one or more portions of content: are stored in the at least one computer readable storage (see col. 4, lines 7-35, discloses storing the portions of generated content on a computer storage such as memory using cookies). Regarding Dependent claim 19, with dependency of claim 14, Kliger discloses wherein the profile of the user's interests are further developed by analyzing a set of related data, including but not limited to: the user's social graph; past portions of content that the user has interacted with; past content the user has interacted with; past portions of content that other users have interacted with; past content that other users have interacted with; past advertisements the user, or a set of users with matching interests have interacted with; matching portions of content; and/or matching content (Col. 5, lines 25-40, states “User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a game displaying within the advertisement can produce different subsequent displays.” Thereby discloses analyzing the indicator of user interest based on the user selection to determine and customize advertisement from baseball to stock tickers see col. 3, lines 20-30).Regarding Dependent claim 20, with dependency of claim 14, Kliger discloses wherein (i) an advertisement is presented to the user based upon the profile developed, and wherein the advertisement is presented in a known manner including but not limited to one or more combinations of: visual, audible, tactile, taste, or olfactory; or (ii) the User interaction information can be tracked and used in customizing the advertisement, for example, a users actions while playing a game displaying within the advertisement can produce different subsequent displays.” Thereby discloses analyzing the indicator of user interest based on the user selection to determine and customize advertisement from baseball to stock tickers see col. 3, lines 20-30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kliger (U.S. 7,028,072, filed July 14, 2000) in view of Howard et al. (U.S. Pub 2001/0042045, filed Dec. 21, 2000).
Regarding Dependent claim 6, with dependency of claim 1,Kilger does mention restrictions that are applied to the applets and its server accessibility but fails to teach browser based restrictions (see col 5, lines 30-55). Howard discloses wherein the capabilities of the web browser have been restricted (see abstract, discloses use of a limited-user browser having restrictions for improved security is known). It would have been obvious for one of ordinary skill in the art to have modified Kilger to use a limited-user browser directed to a particular advertising server. One motivation is to improve the security of the browser by preventing unauthorized advertisements to be presented in the users browser.

Regarding Dependent claim 16, with dependency of claim 14, ,Kilger does mention restrictions that are applied to the applets and its server accessibility but fails to teach browser based restrictions (see col 5, lines 30-55). Howard discloses wherein the web browser is a software application designed to view a restricted set of content, from a limited set of internet accessible servers (see abstract, discloses use of a limited-user browser having restrictions for improved security is known). It would have been obvious for one of ordinary skill in the art to have modified Kilger to use a limited-user browser directed to a particular advertising server. One motivation is to improve the security of the browser by preventing unauthorized advertisements to be presented in the users browser.
     
12.	Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kliger (U.S. 7,028,072, filed July 14, 2000) in view of Robinson (U.S 5,918,014, filed Dec. 26, 1996).
Regarding Dependent claim 8, with dependency of claim 1, Kilger is silent regarding selections to the content portion being made by a plurality of users. Robinson discloses wherein the one or more content portions selected by the user is comprised of selections made by a plurality of users (see abstract, discloses wherein particular content is send based on shared demographic information). It would have been obvious for one of ordinary skill in the art before the effective filing date of the application to have used the Demographic information of Kilger to distribute the same content for user interaction. One motivation is to improve advertising effectiveness by region.

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]] 

Response to Arguments
13.	Applicant’s arguments filed 6/28/2021 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
References Cited
14.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Janakiraman et al. (U.S. Pub 2003/0023598) discloses “Dynamic Composite Advertisements For Distribution Via Computer Networks”
Long et al. (U.S. Pub 2002/0026359) discloses “Targeted Advertising Method And System”
Ellis et al. (U.S. Pub 2006/0212350) discloses “Enhanced Online Advertising System”
Koningstein (U.S. Pub 2005/0096980) discloses “System And Method For Delivering Internet Advertisements That Change Between Textual And Graphical Ads On Demand By A User”
Graham et al. (U.S. Pub 2006/0122884) discloses “Method, System And Computer Code For Content Based Web Advertising”
Kurtzman, II et al. (U.S. 6,144,944) discloses “Computer System For Efficiently Selecting And Providing Information”
Roth et al. (U.S. 6,285,987) discloses “Internet Advertising System”
Zubi (U.S. Pub 2003/0078856) discloses “Book Preview Advertising System For Online Booksellers”
Landsman et al. (U.S. 6,314,451) discloses “Ad Controller For Use In Implementing User-Transparent Network-Distributed Advertising And For Interstitially Displaying An Advertisement So Distributed”
Fritsch (U.S. 6,233,682) discloses “Distribution Of Musical Products By A Web Site Vendor Over The Internet”
Kim (U.S. Pub 2008/0097830) discloses “Systems And Methods For Interactively Delivering Self-Contained Advertisement Units To A Web Browser”
Macartney-Filgate et al. (U.S. Pub 2001/0032126) discloses “System And Method For Tracking Web Campaign Effectiveness”
Gehlot et al. (U.S. Pub 2003/0154126) discloses “System And Method For Identifying And Offering Advertising Over The Internet According To A Generated Recipient Profile”
LeMole et al. (U.S. 6,009,410) discloses “Method And System For Presenting Customized Advertising To A User On The World Wide Web”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached M-F from 10:30 am -7:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
8/3/2021